Citation Nr: 0722963	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  03-13 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of malaria.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder to include as secondary to exposure to 
herbicides. 

3.  Entitlement to service connection for a skin disorder, to 
include as secondary to exposure to herbicides.  

4.  Entitlement to an effective date earlier than December 
13, 2004, for the assignment of a 100 percent rating for 
post-traumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.  He received the Purple Heart Medal and the Combat 
Infantryman's Badge.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

Although the RO previously denied service connection for a 
skin disorder in a September 1980 decision, and found in an 
August 1991 letter determination that no new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for a skin rash, it did not consider 
whether service connection was warranted for the condition as 
secondary to in-service herbicide exposure.  The RO has 
adjudicated the current claim as entitlement to service 
connection for a skin disorder as due to herbicide exposure.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that alternative theories of entitlement to 
the same benefit do not constitute separate claims, but are 
instead encompassed within a single claim.  See Roebuck v. 
Nicholson, 20 Vet. App. 307 (2006); see also Bingham v. 
Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 F.3d 1346 
(Fed. Cir. 2005).  As such, new and material evidence is 
necessary to reopen a claim for the same benefit asserted 
under a different theory.  Id.; see also Ashford v. Brown, 10 
Vet. App. 120, 123 (1997).  Thus the issue regarding a skin 
disorder that is properly before the Board is noted on the 
first page of this decision. 

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for residuals of malaria and entitlement to 
service connection for a skin disorder to include as due to 
exposure to herbicides are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a September 1980 rating decision, the RO denied the 
veteran's claim for service connection for a skin disorder, 
and so informed the veteran of the determination and of his 
appellate rights in October 1980.  He did not appeal, and the 
decision became final. 

2.  By a letter determination in August 1991, the RO informed 
the veteran that new and material evidence was needed to 
reopen his claim for service connection for a skin rash, and 
disallowed his claim.  He did not appeal, and the RO 
determination became final. 

3.  The evidence received since the final RO denial of 
service connection for a skin disorder in August 1991, bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The veteran's claim for an increased evaluation for his 
service-connected PTSD was received on December 13, 2004.   

5.  In April 2004, the RO granted a 100 percent evaluation 
for the veteran's service-connected PTSD, effective from 
December 13, 2004.  

6.  There is no objective evidence to show the date of 
increase in the veteran's disability due to PTSD occurred 
during the one year period prior to December 13, 2004.   




CONCLUSIONS OF LAW

1.  The unappealed RO letter denial in August 1991, which 
denied service connection for a skin disorder is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (1991).   

2.  Evidence submitted since the August 1991 RO letter denial 
of service connection for skin disorder is new and material, 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (as in effect prior to August 29, 2001).  

3.  The criteria for an effective date prior to December 13, 
2004, for the assignment of a 100 percent rating for PTSD 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.400 Part 4, Diagnostic Code 
9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board reopens the veteran's claim of 
service connection for a skin disorder and remands it for 
further development.  Thus, no discussion of VA's duties to 
notify and assist is required with respect to this issue.

As to the earlier effective date issue, VA has certain duties 
to notify and to assist claimants concerning the information 
and evidence needed to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159 and 3.326(a).  VA must notify the claimant 
(and his or her representative, if any) of any information 
and evidence not of record: (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide, and (4) VA 
must ask the claimant to provide VA with any evidence in his 
or her possession that pertains to the claim.  38 U.S.C. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO's January 2005 letter describing the evidence needed 
to support the veteran's claim for an increased rating was 
timely mailed well before the April 2005 rating decision 
granting his 100 percent evaluation for PTSD.  It described 
the evidence necessary to substantiate a claim for an 
increased rating, identified what evidence VA still needed 
from the veteran, requested the veteran to send in evidence, 
documents and information and identified how he could help VA 
as well as how VA could help him, and what evidence might be 
helpful in establishing his claim.  The letter did invite the 
veteran to send information about the evidence or the 
evidence itself and informed him of how he could help if 
evidence was not in his possession.  He was informed that it 
was his responsibility to make sure VA received all requested 
records not in the possession of a Federal department or 
agency.    

Thus the RO provided the veteran with timely content-
complying VCAA notice on the underlying claim of entitlement 
to an increased rating for PTSD.  Where, as here, an 
increased rating for PTSD has been granted, and a disability 
rating has been  assigned, the typical increased rating claim  
has been more than substantiated, it has been proven, thereby  
rendering 38 U.S.C.A. § 5103(a) notice no longer required.   
This is because the purpose that the notice was intended to 
serve has been fulfilled.  Furthermore, once claim for an 
increased rating for PTSD has been substantiated, the filing 
of a notice of disagreement with the RO's decision does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b) (1) is no longer applicable in the claim for an 
earlier effective date for the award of an increased rating 
for PTSD.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), See 
VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).  Moreover, the 
veteran was provided notice as to effective date requirements 
in a March 2006 letter.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  
VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran. VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for an earlier 
effective date.  38 U.S.C.A. § 5103A(a), (b), (c) (West 
2002).  Specifically, the RO secured and associated with the 
claims file all evidence pertinent to this claim, including 
VA treatment records, had the veteran examined, and scheduled 
a hearing before the Board.  He has not identified any 
records which could be pertinent to his claim that have not 
been secured.  There is no indication that there are any 
outstanding records that are pertinent to this claim.  

New and Material Evidence

To reopen a previously denied Board decision, or an RO 
decision that has become final, new and material evidence 
must be received.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 
3.156(a).  Regardless of the RO's actions, the Board must 
make an independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If it is determined that new and material 
evidence has been presented, the claim will be reopened, and 
any required development would be undertaken.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

In general, RO determinations that are not timely appealed 
and Board decisions are final.  See 38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2006).  In the 
absence of clear and unmistakable error, finally denied 
claims may not be reconsidered except on the submission of 
new and material evidence.  VA must reopen a previously and 
finally disallowed claim when "new and material evidence is 
presented or secured with respect to a claim."  38 C.F.R. § 
5108 (West 2002).  As this claim to reopen was filed prior to 
August 29, 2001, the following definition applies:

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, it was noted that evidence which 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim, may be construed as new and material.  Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

In determining if new and material evidence has been 
submitted, VA is only required to consider the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  Evidence proffered by a claimant to reopen a claim 
is presumed credible for the limited purpose of ascertaining 
its materiality, but it must be of such significant import 
that it has to be considered in order to fairly decide the 
merits of the claim.  See Spalding v. Brown, 10 Vet. App. 6, 
10 (1997); Justus v. Principi, 3 Vet. App. 510, 512 (1992).  

In September 1980, the RO denied service connection for a 
skin disorder, and informed the veteran in October 1980.  The 
RO found that the veteran's inservice skin conditions cleared 
and that there was no current finding of a skin disorder.  
The veteran did not timely appeal, and the decision became 
final.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 
C.F.R. § 3.104(a) (2006).  In an August 1991 letter denial, 
the RO informed the veteran that new and material evidence 
was needed to reopen his claim for service connection for a 
skin rash, and disallowed his claim.  He did not appeal, and 
the determination became final. 

The evidence on file at the time of the September 1980 denial 
included the veteran's service medical records, VA 
hospitalization record dated in March 1978 and a report of VA 
examination in August 1980.  The RO found that while the 
service medical records showed treatment for a skin disorder, 
his skin rash cleared in service and that there was no 
current disorder.  No additional evidence was added to the 
record after the September 1980 decision and prior to the 
August 1991 letter determination.   

The evidence received since the August 1991 RO letter 
determination consists of the transcript of the veteran's 
February 2007 Board hearing; VA treatment records dated from 
1980 to 2004; VA examination reports dated in 2000, 2001, 
2004 and 2005; private medical records, dated in the 1970s; 
Social Security Administration (SSA) records; and a September 
1986 Agent Orange examination.  These records include current 
diagnoses for skin complaints.  (See, e.g., VA outpatient 
treatment record of January 1983, diagnosing rash, possibly 
tenia; September 1986 Agent Orange examination, diagnosing 
atopic dermatitis; VA evaluation during hospitalization in 
May 2000 noting a cyst-like lesion on the right wrist and in 
the right axilla and small of the back; VA general medical 
examination in December 2000 noting cysts, ad diagnosing 
onychomycoses of the toenails; and VA examination in February 
2005, diagnosing tinea curis, chronic uticaria and epidermal 
cysts).  

In light of the veteran's documented combat service and his 
testimony as to the chronic and recurrent nature of his skin 
problems, this medical evidence is new and material.  It 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
As such, the claim is reopened.  

Earlier Effective Date

The general rule is that the effective date of such an award 
shall not be earlier than the date of receipt of application 
therefor.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(o)(1) (2006).  An exception to that rule applies where 
evidence demonstrates a factually ascertainable increase in 
disability during the one-year period preceding the date of 
receipt of a claim for increased compensation.  In that 
situation, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date." 38 
U.S.C.A. § 5110(b)(2) (West 2002).  See 38 C.F.R.  §  
3.400(o)(2) (2006); Harper v. Brown, 10 Vet. App. 125 (1997).  
In all other cases, the effective date will be the "date of 
receipt of claim or date entitlement arose, whichever is 
later."  See 38 C.F.R. § 3.400(o)(1) (2006); VAOPGCPREC 12-
98, 63 Fed. Reg. 56,703 (Oct. 22, 1998).  Therefore, three 
possible dates may be assigned depending on the facts of a 
case: 

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

In determining an effective date for an increased evaluation, 
VA must make two essential determinations.  It must determine 
(1) when a claim for an increased rating was received, and 
(2) when a factually ascertainable increase in disability 
occurred so as to warrant entitlement to an increased 
evaluation.  See 38 C.F.R. §§ 3.155, 3.400(o)(2) (2006). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any veteran 
under the laws administered by VA.  See 38 U.S.C.A. § 5101 
(West 2002); 38 C.F.R. § 3.151(a) (2006).  A claim is defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. §§ 
3.1(p), 3.155(a) (2006); Servello v. Derwinski, 3 Vet. App.  
196, 199 (1992).  In determining when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 38 
U.S.C.A. § 7104(a) (West 2002); Quarles v. Derwinski, 3 Vet.  
App. 129, 134 (1992).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement. Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services. The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission. (2) Evidence from a private physician or layman. 
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits. (3) 
State and other institutions. When submitted by or on behalf 
of the veteran and entitlement is shown, date of receipt by 
VA of examination reports, clinical records, and transcripts 
of records will be accepted as the date of receipt of a claim 
if received from State, county, municipal, recognized private 
institutions, or other Government hospitals (except those 
described in 38 C.F.R. § 3.157(b)(1)).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination. Reports received from private 
institutions not listed by the American Hospital Association 
must be certified by the Chief Medical Officer of the 
Department of Veterans Affairs or physician designee.  38 
C.F.R. § 3.157 (2006)

The veteran argues that the 100 percent rating assigned for 
his service-connected PTSD should be effective earlier than 
currently assigned.  The Board will first address the date of 
the veteran's claim for an increased evaluation.  

There is no indication in the record regarding a claim for 
service connection for PTSD until June 2001, when the veteran 
submitted a VA Form 21-526 which included a claim for service 
connection for PTSD.  In March 2002, the RO granted service 
connection for PTSD and assigned an evaluation of 30 percent 
effective from June 2001.  In February 2004, the veteran 
requested an increased evaluation for his service-connected 
PTSD.  In July 2004, the RO confirmed and continued the 30 
percent rating, and informed the veteran of this 
determination that same month.  On December 13, 2004, the RO 
received a statement from the attorney who represented the 
veteran at that time.  The attorney reported that the veteran 
was seeking an increased evaluation for each of his service-
connected conditions.  At that time, the only service-
connected disability for the veteran was his PTSD.  
Therefore, the date of the veteran's claim for an increased 
evaluation for the service-connected PTSD is December 13, 
2004.   

Next the Board must ascertain when the increase in disability 
occurred.  As the earliest date of the veteran's increased 
rating claim is December 13, 2004, he could be granted an 
effective date as early as December 13, 2003, if it were 
factually ascertainable that an increase in disability had 
occurred within that year.  See 38 C.F.R. § 3.400(o)(2); 
Harper, 10 Vet. App. at 126.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006), pertaining to 
PTSD, and a general formula for rating mental disorders, 
provide that a 100 percent rating requires that there be 
total and occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  

Since the date of claim is December 13, 2004, pursuant to 38 
C.F.R. § 3.400(o)(2), the issue becomes whether it was 
factually ascertainable that the veteran's PTSD was 100 
percent disabling in the one-year period prior to that time.  
Upon review of the VA treatment records between December 13, 
2003, and December 13, 2004, it was not factually 
ascertainable that the veteran's PTSD was 100 percent 
disabling during this time period.  The aforementioned VA 
treatment records do not pertain to PTSD.  Furthermore, when 
the veteran was examined by VA in March 2004, the record does 
not show that he manifested symptoms that would support a 100 
percent rating.  He was noted to be alert and fully oriented 
with logical and organized thoughts.  The examiner noted that 
there was no evidence of psychotic thinking or suicidal or 
homicidal ideation.  His judgment and insight were good, and 
his immediate memory was 4/4 and short term memory was 
impaired at 1/3 at five minutes.  His GAF was 60, which 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, (DSM-IV) reflects moderate difficulty in social and 
industrial functioning.  Thus during the time one year prior 
to December 13, 2004, the criteria for a 100 percent 
evaluation for PTSD are not shown in the record.  

Accordingly, the claim for an effective date earlier than 
December 13, 3004 for a 100 percent rating for PTSD must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a skin 
disorder to include as due to exposure to herbicides and to 
that extent, the claim is granted.  

An effective date earlier than December 13, 2004, for an 
award of a 100 percent rating for PTSD is denied.

REMAND

The veteran contends that new and material evidence has been 
submitted to reopen the claim for service connection 
residuals malaria. In this case, he filed the instant claim 
to reopen in prior to August 29, 2001.  Prior to August 29, 
2001, 38 C.F.R. § 3.156(a) (2000) provided a definition for 
the term "new and material evidence."  As the United States 
Court of Appeals for Veterans Claims (Court) recognized in 
Kent v. Nicholson, 20 Vet. App 1 (2006), former 38 C.F.R. § 
3.156(a) provided that new evidence was evidence that had not 
previously been submitted to agency decision makers that was 
neither cumulative nor redundant.  In Kent, the Court also 
noted that the former regulation defined material evidence as 
evidence that bore directly and substantially upon the 
specific matter under consideration, and which by itself or 
in connection with evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Id. at 9. Although 38 C.F.R. 
§ 3.156(a) was amended effective August 29, 2001, the amended 
definition of new and material evidence is effective only for 
claims filed on and after that date.

In July 2003, the RO sent the veteran a 38 U.S.C.A. § 5103(a) 
notice letter setting regarding new and material evidence for 
reopening the veteran's claim.  The notice letter did not 
address the specific information and evidence necessary to 
reopen the claim for service connection, nor adequately 
inform him of the specific basis for the prior denial of his 
claim.  See Kent v. Nicholson, 20 Vet. App. at 9-11 (in claim 
to reopen a previously denied claim for service connection, 
38 U.S.C.A. § 5103(a) requires that VA issue a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial).  Therefore, the July 2003 notice letter did 
not provide the veteran with adequate notice under 38 
U.S.C.A. § 5103(a).  

The veteran is claiming service connection for a skin 
disorder to include as the result of exposure to herbicides.  
Here, in light of the veteran's combat service in Vietnam and 
his presumed exposure to herbicides while serving there, the 
Board finds that a VA examination is necessary to adjudicate 
his reopened skin disability claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also Stefl v. 
Nicholson, No. 04-2192 (U.S. Vet. App. Mar. 27, 2007).

Finally, on remand, in light of the veteran's documented 
combat service, the RO must consider the application of 
38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) 
(2006).  See Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 
2000).

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to Kent v. Nicholson, 20 
Vet. App 1 (2006) and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the 
RO should issue the veteran VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation 
as to the specific information or 
specific evidence needed to reopen the 
claim based on new and material evidence 
for residuals of malaria.  

2.  Schedule the veteran for a 
dermatological examination to determine 
the nature, etiology or approximate onset 
date and extent of any skin disease that 
is present.  If the presence of any skin 
disorder is confirmed, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
diagnosed condition(s) is/are began 
during service or is linked to any 
incident of or finding recorded during 
service and the veteran's presumed 
combat-related skin problems, to include 
skin findings recorded in the service 
medical records and on the basis of his 
presumed exposure to Agent Orange.  The 
examiner should offer his or her 
impressions in a legible report.

3.  After completion of the foregoing, 
the claims should be readjudicated.  In 
doing so, the RO must specifically 
consider 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d).
		
4.  If the benefits sought remain denied, 
the veteran must be furnished an SSOC and 
be given an opportunity to submit written 
or other argument in response before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


